Citation Nr: 0319128	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-09 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
nervous disorder. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In a statement received in July 2002, the veteran withdrew 
his appeal for an increased rating for his left eye 
disability.  38 C.F.R. § 20.204(b) (2002).


FINDINGS OF FACT

1.  In June 1971, the RO denied the veteran's claim for 
service connection for an anxiety reaction for hospital or 
treatment purposes; in September 1994, the RO denied his 
claim for service connection for a nervous condition, 
inclusive of 
post-traumatic stress disorder (PTSD); and in November 1994, 
the RO sent him a letter notifying him of that decision and 
apprising him of his procedural and appellate rights.  He did 
not file a timely appeal.  

2.  The additional medical and other evidence that has been 
received since the RO's September 1994 decision is either 
duplicative of the evidence that was on file when that 
decision was issued, or does not indicate the veteran has a 
nervous disorder as a result of his service in the military 
or a psychosis within one year of separation from service.



3.  Also in September 1994, the RO denied the veteran's claim 
for service connection for hearing loss; and in November 
1994, the RO sent him a letter notifying him of that decision 
and apprising him of his procedural and appellate rights.  He 
did not file a timely appeal.  

4.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's September 1994 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not indicate 
the veteran has hearing loss as a result of his service in 
the military.


CONCLUSIONS OF LAW

1.  The September 1994 decision denying the claim for service 
connection for a nervous disorder is final.  38 U.S.C.A. § 
7104 (West 2002);  38 C.F.R. §§ 3.104, 20.1103 (2002).

2.  New and material evidence has not been submitted since 
the September 1994 decision to reopen this claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

3.  The September 1994 decision denying the claim for service 
connection for hearing loss also is final.  38 U.S.C.A. § 
7104 (West 2002);  38 C.F.R. §§ 3.104, 20.1103 (2002).

4.  New and material evidence has not been submitted since 
the September 1994 decision to reopen this claim, either.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was enacted.  This new law has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002), and 
the implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  Since this Act and 
implementing regulations are liberalizing, they are 
applicable to this appeal, unless expressly indicated 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim.  The VCAA 
also redefined VA's obligations insofar as notifying the 
veteran of the type of evidence needed to support his claim, 
and thereby complete his application for benefits, and 
assisting him in obtaining evidence if it is potentially 
relevant to his claim.  The includes, when necessary, having 
him examined to obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d).

Note also, however, that nothing in the Act and implementing 
regulations "shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (codified at 38 U.S.C. § 5103A(f) (West 2002)).  

Because, for the reasons discussed below, the veteran has not 
submitted new and material evidence to reopen his claims, the 
duty to assist provisions of the Act are inapplicable.  
Moreover, since he filed his petition to reopen his claims 
prior to August 29, 2001 (he filed his petition in May 2000), 
the amended version of 38 C.F.R. § 3.156(a), concerning the 
definition of what constitutes new and material evidence, is 
inapplicable as well.  

As to the provisions of the VCAA that do apply, the RO sent 
the veteran a letter in October 2001 reiterating the legal 
requirements for reopening his claims and establishing his 
entitlement to service connection for the conditions at 
issue.  The RO also gave assurances that VA would assist him 
in obtaining supporting evidence if he provided sufficient 
information to do this by completing and returning the 
enclosed authorization (VA Form 21-4142) to permit the 
release of his confidential medical records once identified.  
Also, the statement of the case (SOC) and, in particular, the 
July 2002 supplemental statement of the case (SSOC) 
further apprised him of the applicable laws and regulations-
including those resulting from the enactment of the VCAA.  
Clearly then, he has been given sufficient notice of the 
information and evidence needed to reopen his claims, and 
provided an opportunity to identify and/or submit such 
information and evidence.  He also has been duly apprised of 
what evidence he is personally responsible for submitting and 
what evidence VA will obtain for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 (2002)). 

The veteran has not indicated, or otherwise suggested, that 
any additional evidence exists that needs to be obtained to 
support his claims.  Obviously then, since none exists, none 
can be obtained and the Board may proceed to decide his 
appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

II.  Whether New and Material Evidence has been Received to 
Reopen the Claims

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated during service that is not the result of his own 
willful misconduct.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a).  A psychosis will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2002).  This presumption, however, is rebuttable by 
probative evidence to the contrary.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002).  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
provisions of 38 C.F.R. § 3.385 do not have to be met during 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); 
see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

If a veteran does not timely appeal an RO decision, it 
becomes final and binding on him based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  This, in turn, means there must be new and 
material evidence to reopen his claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's prior final decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).



New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The CAVC has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Since, however, the well-
grounded requirement has been totally eliminated by the VCAA, 
the Board need only consider whether new and material 
evidence has been submitted to reopen the claims and, if so, 
may proceed directly to adjudicate the claims on the full 
merits since the VCAA requirements have been satisfied.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).



A.  Nervous Disorder, Inclusive of PTSD

In June 1971, the RO denied the veteran's claim for service 
connection for an anxiety reaction for hospital or treatment 
purposes.  The RO noted that his service medical records 
(SMRs) were silent as to a psychiatric disorder in service, 
and an August 1970 VA medical certificate diagnosed him with 
rule out anxiety reaction.  

The RO denied the veteran's claim for service connection for 
a nervous disorder, inclusive of PTSD, in September 1994 on 
the basis that the evidence of record did not verify his 
claimed stressful events during his service in Vietnam.  The 
RO considered additional service medical records which were 
silent as to a psychiatric disorder in service.  In addition, 
an August 1973 VA examination report noted that the veteran's 
"alleged anxiety problems seems to be subsiding."  He 
claimed that he was entitled to service connection for PTSD, 
noting that he had served in Vietnam from March 1969 to April 
1970.  He noted that he was awarded the Bronze Star Medal 
(BSM), Vietnam Service Medal (VSM), Vietnam Campaign Medal 
(VCM) and National Defense Service Medal (NDSM) for this 
period of service.  He maintained that he experienced the 
following stressful events in Vietnam:  witnessing the 
explosion of bunkers with Vietnamese civilians inside; 
undergoing constant enemy attacks; and being exposed to toxic 
gases, chemicals and explosives.  He also submitted four 
statements from family members and childhood friends who all 
noted that he was a happy and relaxed individual prior to 
military service but was a depressed, nervous and irritable 
individual after service.  

The RO sent the veteran a letter in November 1994 notifying 
him of that decision and of the denial of service connection 
for hearing loss, tinnitus, and a skin condition.  The RO 
also notified him of the denial of his claim for an increased 
rating for his left eye condition and found that new and 
material evidence had not been received to reopen a claim of 
service connection for a right eye condition.  The RO 
apprised him, as well, of his procedural and appellate 
rights.

Later that month, the veteran submitted what he described as 
a "notice of disagreement" to the September 1994 decision 
and stated that he was "entitled to the question at issue."  
In a January 1995 letter, the RO informed him that his 
November 1994 statement did not indicate the specific 
determination with which he disagreed, and provided him an 
opportunity to submit a notice of disagreement by indicating 
the specific determination with which he disagreed.  
See 38 C.F.R. § 20.201 (If RO gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified).  But he did not respond to that letter.  
Therefore, that September 1994 decision is final and binding 
on him based on the evidence then of record.  

In May 2000, the veteran filed a petition to reopen his 
claim.  

The additional evidence received since the RO's September 
1994 decision consists of:  a) statements from the veteran 
and his representative which contend that he has a nervous 
disorder due to service, b) a VA hospitalization report 
from March 2001 to April 2001 for a substance induced mood 
disorder and alcohol dependence, and c) medical records from 
1993 to the present noting that he stated that he has been 
hearing voices and does not tolerate noise since 1970, that 
he has had nightmares, was diagnosed with rule out dysthymia, 
and that he was given medication for his psychiatric 
problems.

The various statements from the veteran and his 
representative are not new because they merely reiterate 
allegations previously made-that the veteran has a nervous 
disorder or PTSD attributable to service.  But the RO already 
considered this very same allegation prior to denying the 
claim in September 1994.  And even if, per chance, their 
allegation was new (which, again, it is not), it still would 
not be material because, as laypersons, they do not have the 
necessary medical training or expertise to give a competent 
opinion on medical causation.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The additional medical records are new because they were not 
available when the claim previously was considered in 1994.  
But they still are not material because they do not indicate 
the veteran had a psychiatric disorder in service, or a 
psychosis within one year of separation from service, or that 
his current psychiatric illness is otherwise related to his 
service in the military.  See Reid v. Derwinski, 2 Vet. App. 
312 (1992).  And this is the critical issue.  

Since none of the medical and other evidence submitted since 
the RO's September 1994 decision competently demonstrates a 
nexus between a current nervous condition and service, none 
of the evidence is both new and material.  That being the 
case, the claim cannot be reopened.  See Hickson v. West, 
11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 
6, 11 (1996).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

B.  Hearing Loss 

The RO initially denied the veteran's claim for service 
connection for a hearing loss in September 1994 on the basis 
that the evidence of record did not show that he met the 
criteria for service-connected hearing loss.  See 38 C.F.R. 
§ 3.385, supra.  The RO considered his service medical 
records.  

On the pre-induction audiological evaluation in January 1968, 
pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
50
50
65
65
LEFT
60
70
65
75

On another audiological evaluation in September 1968, pure 
tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
30
15
20
25
LEFT
70
60
65
70

During his April 1970 discharge examination, the veteran 
stated that he had no hearing loss.  On his discharge 
audiological evaluation, his pure tone thresholds, in 
decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
--
15
LEFT
15
15
15
10
5

The RO sent the veteran a letter in November 1994 notifying 
him of the September 1994 decision denying service connection 
for a nervous condition, inclusive of PTSD, and for tinnitus 
and a skin condition.  The RO notified him, as well, of the 
denial of an increased rating for his left eye condition and 
found that new and material evidence had not been received to 
reopen his claim for service connection for a right eye 
condition.  The RO apprised him of his procedural and 
appellate rights, too.

Later that month, the veteran submitted what he called a 
notice of disagreement to the September 1994 decision and 
stated that he was entitled to the question at issue.  In a 
January 1995 letter, the RO informed him that his November 
1994 statement did not indicate the specific determination 
with which he disagreed, and provided him an opportunity to 
submit a notice of disagreement by indicating the specific 
determination with which he disagreed.  See 38 C.F.R. 
§ 20.201 (If RO gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified).  But he did not respond to that letter.  So the 
September 1994 decision is final and binding on him based on 
the evidence then of record.  

In May 2000, the veteran filed a petition to reopen this 
claim.  

The veteran and his representative contend that he has 
hearing loss due to service.  But the additional evidence 
received since the RO's September 1994 decision does not 
contain any information pertinent to his hearing, the 
condition at issue.  And the records that are irrelevant to 
this condition obviously are not material, even if new.

The various statements from the veteran and his 
representative are not new because they merely reiterate 
allegations previously made-that the veteran has a hearing 
loss attributable to service.  See Reid v. Derwinski, 
2 Vet. App. 312 (1992).  But the RO already considered this 
very same allegation prior to denying the claim in September 
1994.  And even if, per chance, their allegation was new 
(which, again, it is not), it still would not be material 
because, as laypersons, they do not have the necessary 
medical training or expertise to give a competent opinion on 
medical causation.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Since none of the evidence submitted since the RO's September 
1994 decision competently demonstrates a nexus between a 
current hearing loss and service, none of the evidence is 
both new and material.  That being the case, the claim cannot 
be reopened.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

The petition to reopen the claim for service connection for a 
nervous disorder is denied.

The petition to reopen the claim for service connection for 
hearing loss is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

